UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6900


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHNNY JOSEPH, a/k/a Joe Sanders,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:00-cr-00067-CMC-1)


Submitted:   November 17, 2011            Decided:   November 29, 2011


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Joseph, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny Joseph appeals from the district court’s order

construing his motion to reopen his criminal proceeding as a

successive       28   U.S.C.A.      § 2255       (West    Supp.     2011)     motion     and

dismissing      it    as   such.     On   appeal,        Joseph     asserts      that    his

motion was improperly recharacterized.                   We affirm.

            In Castro v. United States, 540 U.S. 375 (2003), the

Supreme Court held that, before a district court recharacterizes

a motion that a pro se federal prisoner has labeled differently

as his first § 2255 motion, the court must notify the pro se

litigant that it intends to recharacterize the pleading, warn

the    litigant       that   this     recharacterization              means      that    any

subsequent § 2255 motion will be subject to the restrictions on

“second    or    successive”       motions,       and    provide      the   litigant      an

opportunity      to    withdraw     the   motion         or   amend    it   so    that    it

contains all the § 2255 claims he believes he has.                            540 U.S. at

383.    If the district court fails to provide the warning, “the

motion cannot be considered to have become a § 2255 motion for

purposes    of    applying     to    later       motions      the   law’s     ‘second     or

successive’      restrictions.”           Id.       Because       Joseph’s     motion     to

reopen was not construed as his first § 2255 motion, Castro’s

holding is inapplicable.             Joseph’s prior § 2255 motion already

restricted any second or successive motions, so any improper

recharacterization was harmless.

                                             2
              Moreover, neither the federal statutes nor the Rules

of   Criminal      and    Appellate   Procedure   provide    for   a   motion   to

reopen   or    a    motion    for    reconsideration   in    a   criminal     case.

Joseph must seek relief under § 2255 or 28 U.S.C.A. § 2241 (West

2006 & Supp. 2011).           See United States v. Breit, 754 F.2d 526,

530-31   (4th      Cir.    1985).      Accordingly,    the   district     court’s

decision to recharacterize the motion was proper as there was no

other avenue through which Joseph could raise his claims.

              Accordingly,      we    affirm.     We    dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          3